Citation Nr: 0313469	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
September 1986.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claims for an 
increased rating for a low back disorder and a TDIU.  

In October 1999 the Board of Veterans' Appeals (Board) 
remanded the veteran's claim to the RO.  The Board issued a 
decision in July 2000 denying the claims.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court remanded the 
veteran's claims to the Board in March 2001.  In August 2002 
the Board denied the claim for an increased rating for the 
low back disorder and remanded the issue of a TDIU.  The 
Board found the latter claim inextricably intertwined with 
the implied claim for service connection for a psychiatric 
disorder.  

In November 2002 the veteran withdrew the claims of an 
increased rating for his low back disability and service 
connection for a psychiatric disorder.  The only claim that 
remains on appeal, entitlement to a TDIU, has been returned 
to the Board for further appellate consideration.  


REMAND

The veteran's service-connected degenerative disc disease of 
the lumbar spine with left S1 radiculopathy disability is 
currently rated as 60 percent disabling.  The veteran's non-
service connected disabilities include hypertension, coronary 
artery disease with myocardial infarction and status post 
angioplasty, neurotic depression, and gastrointestinal 
disease, to include esophagitis.  

In February 2001 the veteran was examined by VA.  He 
complained of constant low back pain that increased in 
severity with ambulation.  He walked with either a cane or 
crutches.  The examiner noted that the veteran appeared to be 
in significant discomfort when disrobing, getting on and off 
the examining table, lying down, changing positions and when 
getting dressed again.  Physical examination revealed 
positive straight leg raising bilaterally at twenty degrees 
on the right and 15 degrees on the left.  There was a 
generalized decreased sense of sensation on the left versus 
the right.  The impression was status post posterior fusion 
without evidence of hardware malfunction with facet 
osteoarthritis at the L-4, 5 region.  Sacroiliac joint 
sclerosis was also noted.  The examiner did not express any 
opinion as to the veteran's employability.  

A second VA examination was conducted in December 2001.  The 
veteran reported that he had been unable to work since 1995.  
He indicated that he previously worked as a delivery van 
driver and had managed a restaurant and a convenience store.  
The veteran was unable to stay on his feet for prolonged 
periods.  He described constant pain in his mid to low back 
region with radiation into his left leg and foot.  He used a 
cane intermittently and had left leg weakness.  The examiner 
noted that the veteran walked with a cane.  It was also 
observed that he was uncomfortable disrobing and getting 
dressed and had difficulty getting on and off the examining 
table.  Physical examination revealed decreased sensation and 
numbness in the lower lumbar region and paravertebral spasms 
in the thoracic area.  Deep tendon reflexes were +1 at the 
knees and straight leg raising was positive.  The examiner's 
impression was status post lumbar fusion with arthritis in 
the L4-5 region.  Additional diagnoses were arthritis in the 
thoracic region and erectile dysfunction, and it was again 
noted that the veteran had difficulty ambulating.  It was the 
VA examiner's impression that the veteran was probably not 
able to obtain and maintain gainful employment and that his 
current disabilities were probably permanent.  

The VA examiner did not indicate whether the veteran was 
unable to secure and maintain employment due solely to his 
service-connected low back disability.  Moreover, it was 
noted that the veteran's disabilities (emphasis added) were 
permanent; service connection is currently in effect for one 
disability: degenerative disc disease of the lumbar spine 
with left S1 radiculopathy.  Moreover, the examination did 
not include a social and industrial history.  It is the 
Board's judgment that a complete social and industrial survey 
is warranted, to include educational and occupational 
histories, and, thereafter, the claims file should be 
returned to the VA physician who performed the most recent VA 
compensation examination to clarify his opinion on whether 
the veteran's service-connected low back disability alone 
precludes substantially gainful employment.  
In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
identify the names and addresses of all 
medical care providers who treated him 
for his service-connected lumbar disorder 
since October 2002.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  Complete educational 
and employment histories must be 
obtained.  A written copy of the report 
should be inserted into the claims 
folder.  

3.  Thereafter, the claims file should be 
returned to the clinician (Teichman) who 
performed the December 2001 examination 
of the veteran.  After a review of the 
claims file, to include the report of the 
December 2001 examination and the VA 
Social and Industrial Survey (obtained as 
a result of this remand), the clinician 
should opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran is precluded 
from substantially gainful (more than 
marginal) employment due solely to his 
service-connected degenerative disc 
disease of the lumbar spine with left S1 
radiculopathy, without regard to age.  If 
the clinician determines that another 
examination is necessary, such should be 
scheduled.  If the clinician who 
performed the December 2001 examination 
is not available, the veteran must be 
afforded another examination to determine 
the current severity of his low back 
disability and to obtain the 
employability opinion. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to a total rating based on 
individual unemployability.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




